Citation Nr: 0309176	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether P.R. is entitled to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs (VA) benefits, including unnegotiated benefits and 
any accrued benefits based upon recognition as the veteran's 
spouse. 


REPRESENTATION

Appellant represented by:	J. Donald Hughes, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1963 to October 
1973.  He was a prisoner of war in North Vietnam from 
November 11, 1966, to February 18, 1973.  The veteran died in 
February 1998.  The appellant, L.R., is his daughter, and the 
appellee, P.R., was his wife at the time of his death. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Montgomery, Alabama, 
regional office (RO) of the VA.  

This is a contested claim since allowance of the appellant's 
appeal could result in a loss of benefits to the appellee, 
whom the RO recognized as the veteran's surviving spouse.  As 
a simultaneously contested claim, special procedural 
regulations are applicable.  Under 38 C.F.R. § 19.100 (2002), 
all interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101 (2002), upon 
the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  Pursuant to 38 
C.F.R. § 19.102 (2002), when a substantive appeal is filed in 
a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 38 
U.S.C.A. § 7105A (West 2002).  Further, if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimant and their representative, if 
any, will be allowed to present opening testimony and 
argument; the appellant will then be allowed an opportunity 
to present testimony and argument in rebuttal.  38 C.F.R. § 
20.713(a) (2002).  

The record in this case shows that both the appellant and the 
appellee were initially provided with letters stating that 
this was considered a contested claim.  They were both 
provided with a statement of the case in July 2000.  Shortly 
after the statement of the case was issued, the RO contacted 
all interested parties, indicating that the previous letters 
were in error, and stated that this was not considered a 
contested claim.  There is no indication that the appellee 
was advised of the substance of the appellant's appeal.  In 
addition, the appellee was not informed of hearings that had 
been scheduled in this case.  Therefore, the appellee has not 
received all the information required in a simultaneously 
contested claim.  However, the Board notes that the appellant 
cancelled the first hearing, and failed to report for the 
second, so that a hearing was never held.  In addition, given 
the favorable nature of this decision to the appellee, the 
Board finds that no harm can possibly result to her from the 
failure to provide this information.  Therefore, the Board 
can proceed with a decision without the need for further 
development in this case.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


FINDINGS OF FACT

1.  The appellee was married to the veteran at the time of 
his death.  

2.  The veteran and the appellee were separated at the time 
of the veteran's death.  

3.  There is no objective evidence of fault on the part of 
P.R. in her separation from the veteran.

4.  The separation was due to misconduct on the part of the 
veteran, which was due to symptoms resulting from his service 
connected post-traumatic stress disorder (PTSD).  


CONCLUSION OF LAW

P.R. is entitled to recognition as the surviving spouse of 
the veteran for purposes of VA benefits, to include 
nonnegotiated and accrued benefits.  38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the appellee should not be 
recognized as the spouse of the veteran for purposes of 
receiving VA benefits.  She notes that the veteran and P.R. 
had not lived together for nearly two years prior to the 
veteran's death, and that the process of divorce was nearly 
completed.  The appellant argues that at least part of the 
fault of the separation lies with the appellee, and not the 
veteran.  

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claim such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 1).


In any event, the record reflects that the appellant was 
provided with a Statement of the Case and several letters 
which provided adequate notification of the information and 
evidence necessary to substantiate this claim.  The appellant 
was advised in the Statement of the Case to submit the 
"important" evidence she claimed she had, but she did not 
do so.  Two hearings were also scheduled for her.  The Board 
also notes that evidence necessary for fair adjudication of 
this particular claim is of record.  As such, the Board finds 
the duty to assist the appellant, regardless of the 
applicability of VCAA, has been met.

The evidence shows that the veteran died in February 1998.  
Among other disabilities, he was in receipt of a 100 percent 
evaluation for PTSD at the time of his death.  

In order to be entitled to VA death benefits as a "surviving 
spouse" of a veteran, the applicant must have been the 
veteran's spouse at the time of the veteran's death and have 
lived continuously with the veteran from the date of their 
marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3).  The term "spouse" means a person of the opposite 
sex who is a wife or husband.  The term "wife" means a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  

In order to establish recognition as a surviving spouse, 
there must be evidence of a valid marriage to the veteran 
under the laws of the appropriate jurisdiction.  See Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a 
marriage is determined based upon the law of the jurisdiction 
where the parties reside at the time of marriage or when the 
rights to benefits accrued.  38 C.F.R. § 3.1(j).  There are 
various methods in which a valid marriage may be established 
for VA benefit purposes.  See 38 C.F.R. § 3.205.  At this 
juncture, the Board notes that there is an October 1992 
Certificate of Marriage from the State of Alabama for the 
veteran and the appellee.  There is no subsequent evidence of 
a final divorce for the veteran and the appellee.  As there 
are no contentions to the effect that the October 1992 
marriage was not valid, and no evidence to the contrary, the 
Board finds that there was a valid marriage between the 
veteran and the appellee at the time of the veteran's death.  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person. See 38 U.S.C.A. 
§ 101(3) (West 2002); 38 C.F.R. § 3.50 (2002).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b).


The United States Court of Appeals for Veterans Claims 
(Court) considered the matter of continuous cohabitation and 
fault in the event of a separation in Gregory v. Brown, 5 
Vet. App. 108 (1993).  In relevant part, the Court found that 
the language of 38 U.S.C.A. § 101(3) and 38 C.F.R. 
§ 3.50(b)(1) created a two-part test to determine whether a 
spouse will be deemed to have continuously cohabitated with 
the veteran when there was a separation.  The spouse must not 
only be found free of fault at the time of the separation, 
but the separation must be due to the misconduct of, or 
procured by, the veteran.  Furthermore, the Court noted that 
the without fault requirement was not a continuing one.  
Rather, fault or the absence of fault was to be determined 
based on an analysis of conduct at the time of the 
separation.  While certain conduct subsequent to separation 
may be relevant in an appropriate case with respect to the 
question of fault at the time of separation, the mere act of 
seeking divorce or failing to reconcile are not in and of 
themselves evidence of fault.  The Court added that if a 
spouse had been physically and emotionally abused and 
separates from the abuser, then seeking a divorce or failing 
to reconcile would certainly not be competent evidence to 
demonstrate fault on the part of the spouse at the time of 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  

At this juncture, the Board notes that the all parties are in 
agreement that the veteran and the appellee were not living 
together at the time of the veteran's death, and had not 
lived together for nearly two years.  The evidence shows 
reports by the veteran in April 1996 that the appellee had 
moved to her property and was not returning, as well as a 
November 1997 statement from the veteran that he and the 
appellee had not lived together for over one year.  The 
outcome of this case will be determined on the basis of 
whether or not the separation was due, at least in part, as 
the result of fault on the part of the appellee, and whether 
or not there was misconduct on the part of the veteran.  See 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  

In an April 1999 letter, the appellee, through her attorney, 
contends that she was not at fault in the separation between 
herself and the veteran.  In addition, she submitted medical 
evidence and statements that purport to show that the 
separation was the result of the symptoms of the veteran's 
psychiatric disability.  As noted above, the statements of 
the surviving spouse as to the reason for the separation will 
be accepted in the absence of contradictory information.  
38 C.F.R. § 3.53(b).  

After a review of the record, the Board finds that there is 
no evidence to contradict the statement of the appellee that 
the separation was not her fault, but that it was due to the 
actions of the veteran.  The evidence in support of her claim 
includes VA treatment records dated from 1994 to 1998, an 
April 1999 statement from A.J.D., a social worker and 
relative of P.R., and a statement from W.M.R., the veteran's 
brother.  

The VA treatment records attest to the severity of the 
veteran's PTSD, and repeatedly note that the veteran's 
symptoms included paranoia directed at others, including his 
wife, and extreme withdrawal.  These records show that the 
veteran and the appellee were frequently estranged throughout 
the course of their marriage, and note the appellee was 
experiencing health problems that would force her to leave 
for months at a time when the veteran's PTSD symptoms were at 
their worse.  When his symptoms subsided, the record 
indicates that the appellee would return and attempt 
reconciliation.  This apparently happened on many occasions 
throughout the marriage.  The veteran's own statements 
indicate that he sometimes felt the need for isolation, and 
at those times, his wife, the appellee, would live elsewhere.  
The veteran expressed guilt at his behavior and conduct and 
how it had affected his wife and their relationship.

An April 1996 VA treatment note indicated that the appellee 
was living elsewhere at that time.  Shortly thereafter, the 
veteran was hospitalized for several weeks for an increase in 
psychiatric symptomatology to include anger and fits of rage.  
After he was released, a June 1996 VA treatment note 
indicates that the appellee left him while he was 
hospitalized and was not planning to return.  The evidence 
also shows that it was the veteran who initiated divorce 
proceedings after their final separation sometime in 1996.  
In summary, there is nothing in these records to contradict 
the statement of the appellee as to the reason for their 
separation.  In fact, the veteran's own statements clearly 
indicate that during periods of increased psychiatric 
symptomatology, for various reasons, and for the convenience 
of both of them (his need to be alone versus the appellee's 
physical ailments and reactions to stress), they would 
separate.

The letters from A.J.D. and W.M.R. also support the 
statements of P.R.  A.J.D. notes that the veteran suffered 
from PTSD, which resulted in extreme paranoia and distrust of 
people around him.  These symptoms manifested themselves in 
cycles, and at times would be worse than others.  W.M.R. also 
wrote to describe his brother's paranoia.  

The Board finds that the appellee was free of fault at the 
time of her separation from the veteran, and that the 
separation was due to the misconduct precipitated by the PTSD 
symptoms of the veteran.  VA regulations define willful 
misconduct, see 38 C.F.R. § 3.1(n), as involving a degree of 
intention; no definition is included for misconduct.  The 
Board recognizes that the veteran presumably had less control 
over his behavior since it originated from a psychiatric 
disability.  In other words, the Board is not stating that 
the veteran's behavior was intentional.  It still, however, 
was misconduct to the extent that it caused the multiple 
separations between he and the appellee, and his own 
statements and guilt reflect his recognition that his 
behavior was not always appropriate.


Therefore, the appellee is entitled to recognition as the 
veteran's surviving spouse.  The appellant and her attorney 
have submitted several lengthy statements which purport to 
discredit the appellee, and to impeach the credibility of the 
statements of A.J.D. and W.M.R.  They have argued that the 
appellee made statements to members of the veteran's church 
and community which revealed her fault in the separation.  
Moreover, the appellant has stated on more than one occasion 
that she has very important evidence to submit in this 
matter.  In spite of being afforded frequent opportunities to 
do so, they have to date not submitted any objective evidence 
whatsoever to support their contentions.  Review of the 
veteran's VA treatment records shows that the relationship 
between he and the appellee was quite contentious in the 
months before his death.  However, again, it is the conduct 
of the appellee at the time of the final separation in 1996 
that is relevant here.  Godfrey, supra.

Again, the Board reiterates that the statements of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  
38 C.F.R. § 3.53(b).  There is no objective contradictory 
information or evidence in this case, and, in fact, the 
veteran's VA treatment records and his statements support the 
appellee's version of events.  Accordingly, the preponderance 
of the evidence is against the appellant's claim.  







	(CONTINUED ON NEXT PAGE)




ORDER

P.R. is entitled to recognition as the veteran's surviving 
spouse for the purpose of VA benefits; the appellant's claim 
is denied. 



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

